Luke, J.
Mrs. J, T. Smaw was convicted under an accusation in two counts charging her with (1) maintaining a lewd house, and (2) keeping a “common, ill-governed, and disorderly house.” In the light of the evidence in the petition for certiorari, and especially in consideration of the evidence in the untraversed answer to the certiorari, this court can not say that the general verdict of guilty was not warranted.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.